      Case 1:21-cv-00780-SJB ECF No. 2, PageID.31 Filed 09/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ALFRED M. SAARIO,

              Petitioner,
                                                   Case No. 2:21-CV-12043
v.                                                 Honorable Linda V. Parker


BRYAN MORRISON,

                 Respondent,
____________________________________/

      OPINION AND ORDER TRANSFERRING THE PETITION FOR WRIT OF
     HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MICHIGAN

        Alfred M. Saario (“Petitioner”), presently confined at the Lakeland Correctional

Facility in Coldwater, Michigan, filed a petition for writ of habeas corpus in this District

pursuant to 28 U.S.C. § 2254. In his application, Petitioner challenges his convictions for

second-degree murder and intentionally discharging a firearm in a dwelling out of the

Circuit Court for Iron County, Michigan. In the interests of justice, the Court concludes

that the proper venue for this petition is in the Western District of Michigan and orders

that the petition be transferred there.

        The applicable venue statute provides:

              Where an application for a writ of habeas corpus is made by a person
              in custody under the judgment and sentence of a State court of a
              State which contains two or more Federal judicial districts, the
              application may be filed in the district court for the district wherein
              such person is in custody or in the district court for the district within
              which the State court was held which convicted and sentenced him
              and each of such district courts shall have concurrent jurisdiction to
    Case 1:21-cv-00780-SJB ECF No. 2, PageID.32 Filed 09/09/21 Page 2 of 3




               entertain the application. The district court for the district wherein
               such an application is filed in the exercise of its discretion and in
               furtherance of justice may transfer the application to the other
               district court for hearing and determination.

28 U.S.C. § 2241(d). A federal district court lacks jurisdiction to hear a state prisoner’s

habeas petition where the petitioner was not convicted, sentenced, or incarcerated within

that district. See Wadsworth v. Johnson, 235 F.3d 959, 962-63 (5th Cir. 2000).

       Iron County, where Petitioner was convicted, is located in the Western District of

Michigan. 28 U.S.C. § 102(b)(1). The Lakeland Correctional Facility, where Petitioner

currently is incarcerated, is located in Branch County, which also is in the Western

District of Michigan. Id. Thus, Petitioner’s habeas corpus petition should have been

filed in that District and this Court lacks jurisdiction to adjudicate it.

       While this Court lacks jurisdiction to adjudicate the petition, it may transfer it to

another district “in furtherance of justice.” 28 U.S.C. § 2241(d).           Accordingly,

       IT IS ORDERED that the Clerk of the Court shall transfer the Petition for Writ of

Habeas Corpus to the United States District Court for the Western District of Michigan.

       IT IS SO ORDERED.

                                                     s/ Linda V. Parker
                                                     LINDA V. PARKER
                                                     U.S. DISTRICT JUDGE
 Dated: September 9, 2021




                                               2
  Case 1:21-cv-00780-SJB ECF No. 2, PageID.33 Filed 09/09/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, September 9, 2021, by electronic and/or
U.S. First Class mail.


                                              s/Aaron Flanigan
                                              Case Manager




                                        3
